DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.
 An amendment was received and entered on 2/9/2021.
Claims 2 and 8 were canceled.
Claims 1, 5-7, 9-11,  and 23-31 remain pending.
Claims 9 and 10 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/2020.
Claims 1, 5-7, 11, and 23-28 are under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 30 and 31 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more.
Claims 30 and 31 are drawn to a synthetic antisense oligomer that is complementary to a target sequence selected from SEQ ID NOS. 23-30 and 45-58, wherein the oligomer is no more than 5 monomers longer or 5 monomers shorter than its target sequence and is at least 90% complementary to an equal length of its target sequence. Claim 30 requires that the synthetic antisense oligomer “comprises a modification selected from the group consisting of a chemical modification that alters the activity of the modified synthetic antisense oligomer, the substitution of a sugar for a sugar mimetic or sugar analog, the substitution of a sugar-internucleoside linkage combination for an analog or mimetic, the substitution of a nucleobase for an analog or mimetic, and any combination thereof.” As discussed further below, the limitation “a chemical modification that alters the activity of the modified synthetic antisense oligomer” is indefinite. The recited substitutions appear to literally require the substitution of a non-modified nucleotide in place of a modified one, e.g. the replacement of a sugar analog with a conventional sugar.  Accordingly, claim 30 appears to embrace a synthetic DNA oligomer that is identical to a fragment of the antisense strand of a naturally occurring COL6AI gene.  Since a “synthetic” oligomer is not necessarily distinguishable from a natural one, the claims are drawn to a judicial exception. 
COL6AI gene and so are drawn to ineligible subject matter.

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. Applicant did not specifically address the rejection of claims 30 and 31. Applicant argues that the amendment to claim 1 requiring a chemical modification overcomes the rejection (this limitation is also present in claim 30). In fact, the rejection of claims 1 and 29 was overcome by the amendment requiring that the oligonucleotide is an RNA.  There is no evidence of record that a naturally-occurring RNA exists with the claimed characteristics.  The limitations regarding chemical modifications (present in claim 30) do not overcome the rejection as explained above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,  5-7, 11, and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a] synthetic oligomer having at least 9 nucleosides and targeted to the entire length of a sequence at least 90% identical to a target sequence selected from  the group consisting of SEQ ID NO: 23”, etc. Similarly, claims 6 and 29 recite the phrase “targeted to the entire length of”. It is unclear what is intended by “targeted to the entire length of”. The specification at page 34, lines 23-25 indicates that “the terms targeted to, targeting, and the like, refer to a process of designing an antisense oligomer so that it specifically hybridizes with a desired nucleic acid molecule, such as a desired pre-mRNA or mRNA molecule.” The specification at page 35, lines 3-10 indicate that “specifically hybridizes” refers to the capacity of an antisense oligomer of the invention to preferentially bind to COL6A1 RNA rather than binding a mRNA molecule encoding a protein unrelated in structure to the alpha 1 chain of Type VI collagen. This definition does not set forth the conditions under which such preferential binding must occur (e.g. temperature, salt concentration, etc.) therefore one of skill could not determine the 
Claim 5 is indefinite in its requirement that “the oligomer specifically hybridizes to the target sequence under stringent conditions”.  The specification at page 36, lines 20-29 defines “stringent hybridization conditions” to be “sequence-dependent and can be different in different circumstances. Thus, stringent conditions under which an oligomer of the invention specifically hybridizes to a target sequence are determined by the complementarity of the oligomer sequence and the target sequence and the nature of the assays in which they are being investigated.”  Because the claim does not describe the nature of the assay being performed, and provides no further information as to what is meant by “stringent hybridization conditions”, and because those conditions can be “different in different circumstances”, one of skill cannot know how the phrase “stringent hybridization conditions” is intended to limit the claim. 
Claims 1, 29, and 30 have been amended to require that the recited synthetic antisense oligomer “comprises a modification selected from the group consisting of a chemical modification that alters the activity of the modified synthetic antisense oligomer”. The renders the claims indefinite because there is inadequate antecedent basis for “the activity”.  Therefore it is unclear to what activity the phrase refers. Moreover, the degree and nature of the required alteration are unknown.  Therefore one of skill in the art could not know what modifications are within the scope of the claims because the required effect of the modifications on an activity of the oligomer is unclear. 

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
Applicant did not specifically address the portion of the previous rejections of claims 1, 29, and dependents regarding the sequence composition and degree of complementarity intended to be encompassed by the claims.
Applicant’s comments with regard to claim 5 and “stringent” hybridization are unpersuasive.  Applicant argues that are capable of designing complementary sequences that specifically hybridize to a particular target sequence for a given assay or a given use and so the claim would not be indefinite to one of skill.  This is unpersuasive because the scope of the claim changes with the nature of the assay.  A given oligomer may satisfy the claim limitations if one assay is performed, but not if another assay is performed. Thus a skilled artisan cannot know the metes and bounds of the claim. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Written Description
Claims 1, 5, 6, 11, 23, and 25-28 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 2, 5-8, 11, and 23-28 are drawn to the genus of antisense oligomers that have the functional characteristic of modulating the splicing of a COL6A1 pre-mRNA that has a non-native splice donor site in intron 11 such that the pre-mRNA undergoes “normal splicing”. The specification as filed discloses a newly discovered mutation in intron 11 that gives rise to a nonnative splice donor site and participates in the formation of a new pseudoexon within native intron 11 (see Figs. 6 and 8). Intron 11 is represented by instant SEQ ID NO: 3 and is 479 nucleotides in length. The claims require that the oligomers must target a particular sequence or comprise a particular sequence, where those sequences correspond to three different regions within nucleotides 87-212 of SEQ ID NO: 3, i.e. the splice donor and acceptor sites that participate in the formation of the novel pseudo exon, as well as a putative splice enhancer sequence.  
The basis of this rejection is that there is substantial unpredictability in the art of splice modulating oligonucleotides, particularly with respect to their lengths and target regions, such that the instant claims are drawn to inadequately described genera of 
Evidence of the unpredictability in the art of splice modulation is as follows. 
Van Deutekom et al (Hum. Mol. Gen. 10(15):1547-1554, 2001), indicated that it is difficult to predict the AONs that will bind to the target exon:
The efficacy of AONs is largely determined by their binding affinity for the target sequence. Due to base composition and pre-mRNA secondary or tertiary structure, it is difficult to predict which AONs are capable of binding the target sequence.
See p. 1548 (emphasis added). The authors tested 12 AONs having overlapping sequences for exon binding and skipping of DMD exon 46 in mouse muscle cells (mAONs 1-12, p. 1548). The AONs were complementary to portions of exon 46 differing in specific sequences and sequence length. See p. 1548, Fig IB. The mAONs were said to be 15 or 20 nucleobases in length. See p. 1550, Table 1. Only five of the twelve, mAONs 4, 6, 8, 9, and 11, were identified as binding to Exon 46. See p. 1548-50, Figs. IB, 2A and Table 1. Four of the mAONs -4, 6, 9 and 11, were said to cause skipping of exon 46. See p. 1548 and Figs. 2C and 2D. mAON 8, which was said to bind to exon 46 and shared an eleven nucleotide sequence with mAON 9 and a seven nucleotide sequence with mAON 11, did not cause exon skipping. See p. 1548. mAON 10 which apparently shared partial nucleotide sequences with mAON 9 and 11 (Fig. IB), was not reported as binding with exon 46. See p. 1548. Additional experiments were reported with respect to human muscle cells using the human AON versions (hAONs) said to correspond to mAONs 4, 6, 8, 9 and 11. See p. 1548-49. The human versions (hAONs) 
Aartsma-Rus et al (Neuromuscular Disorders 12: S71-S77, 2002) identified 30 potential AONs for 15 different exons. The authors state that there is no significant correlation between effectiveness and the length or sequence content and that effectiveness of proposed AONs to bind to the desired exon needs to be tested empirically:
Of the 30 AONs tested, as many as 20 induced specific exon skipping. There was no significant correlation between the length or sequence content of the AON and its effectiveness (see Table 1). We hypothesize that in most cases the mere accessibility of the targeted RNA region, and thus the capability of the AONs to bind, determines their efficacy. The fact that with the AONs tested so far, we have not been able to induce the skipping of exons 45, 47 and 48 would, in this model, be explained by a less accessible configuration of these exons within the secondary structure of the pre-mRNA. To predict the secondary structure of the targeted pre-mRNA regions, we have used the RNA mfold version 3.1 server. Although this analysis hints at the most favorable local structure which may help in the design of AONs, it is not capable of predicting the overall complex structure of the entire DMD pre-mRNA. We therefore have no insight into the actual position of the targeted sequence within the completely folded RNA structure. Its accessibility, and thus the effectivity of any designed AON, will therefore still have to be tested empirically in the cells, as was done in this study.
See p. S76 (emphasis added). The publication does not make any predictions as to additional AONs that include the skip-causing sequences, but also include additional exon-complementary nucleobases. 
Mann et al (J. Gene Med. 4(6):644-54, 2002) reported making a number of AONs that bound to the region of the dystrophin gene exon 23/intron 23 boundary. See p. 646. Three were said to successfully cause skipping. See p. 631, col. 2. 
Arechavala-Gomeza et al (Hum. Gene Ther.  2007 Sep;18(9):798-810) noted that rules to assist in determining likely candidates for exon skipping in human and in vitro had yet to be identified although the sequence length and target region are singled out as important:
[S]everal years after the first attempts at dystrophin exon skipping with [AONs], there are still no clear rules to guide investigators in their design, and in mouse and human muscle cells in vitro there is great variability for different targets and exons. The consensus sequences at the intron-exon boundaries that are involved in splice site selection are only poorly conserved, and the [exonic splicing enhancers] that are involved in exon definition are themselves of multiple motifs and their identification is complex. Until these key elements are better understood only length and target region seem to be important when designing exon skipping [AONs] for the DMD gene.
See, p. 807 (citation omitted, emphasis added). The successful AONs tested
(A20 and B30) were reported as being 20 and 30 nucleobases in length. See p.
803, Table 2.
	Aartsma-Rus et al (Mol. Ther. 17(3): 548-553, 2009) noted that notwithstanding the development of various computer programs to assist in identifying AON’s as exon skipping candidates, a trial and error procedure was still necessary. The importance of AON sequence length was also noted:
Each antisense mechanism requires stable and efficient binding of the AON to its target sequence. One obvious determinant of AON efficacy is the accessibility of the target.... Several software programs are available to predict the secondary structure of RNA, of which the m-fold server is the most widely used. This server also provides a so-called SS-count for the target sequence, indicating the propensity of a nucleotide to be single stranded in a number of potential secondary structure predictions. This approach probably reflects the actual in vivo situation more closely than focusing only on the most energetically stable structure. In addition, the stability and binding energy of the AON to the target sequence influence AON efficiency. This depends on e.g., AON length and sequence constitution and the free energy of local structures. To efficiently bind a target sequence, the free energy of the AON-target complex must be higher than that of the target complex and that of the AON. As AONs are generally only 17 25-nucleotides long, they are unlikely to form stable secondary structures. However, most AONs can form AON-AON complexes with other AONs of the same sequence (Supplementary Figure S2). The software program RNA structure 4.5 has a tool that provides the free energy of AON-AON complexes and AON-target complexes, in addition to the free energy of individual AONs and the target sequence. The aforementioned software programs (as well as others) can be used to facilitate AON design (reviewed in ref. 1). Nonetheless, none of them is 100% conclusive or predictive and in general a trial and error procedure is still involved to identify potent AONs.
See p. 548, (emphasis added, citation and footnote omitted).
Wu et al (PLoS One 6(5): 12 pages, 2011) reported the results of a test using 32 AONs that covered more than two-thirds of human dystrophin exon 50 and its two 

The instant specification as filed provides working examples of oligomers (PMO1-PMO5) that are targeted to three different regions within nucleotides 87-212 of instant SEQ ID NO: 3. These regions correspond to nonnative splice junctions involved in creation of a novel pseudoexon and to a potential splice enhancer sequence  See Fig. 8.  Instant SEQ ID NO: 3 is 479 nucleotides in length and represents COL6A1 intron 11. Oligomers PMO-1, PMO-2, PMO-2b, PMO-3, PMO-4, and PMO-5 show dose dependent activity in correcting the splicing of mutant pre-mRNAs comprising the novel mutation described in example 1 of the specification.  See Fig. 8.  The instant claims are not limited to these oligomers, although they are directed to oligomers that largely overlap with PMO1-5.  
In view of the unpredictability in the art of antisense oligonucleotide-mediated splice-modulation, and the breadth of the claims with regard to oligomer targeting location and oligomer length, the disclosure of PMO-1, PMO-2, PMO-2b, PMO-3, PMO-4, and PMO-5 is not considered sufficient to provide an adequate written description across the entire breadth of the claimed genus.  In particular, this disclosure does not provide a representative number of species that would convey possession of oligomers that substantially differ in length and sequence identity from those shown to be active (PMO1-PMO5).  Accordingly there is a failure to meet the written description requirement. 

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that one of skill would, based on the disclosure, be able to generate many more examples than the ones provided in the application.  Applicant relies for support on Exhibit A. The Office agrees that one of skill could generate more examples than the ones provided in the application.  However, this potential number of examples is not deemed to be representative of the full scope of the claims which place no clear limitation on the degree of complementarity between the antisense oligomer and the target (please note that the rejection of claims 7 and 24 was withdrawn because these claims do recite such a limitation). Each of the oligomers in Exhibit A is completely complementary to the target pre-mRNA, so Exhibit A provides no information regarding the issue of incomplete complementarity.  As discussed above in the rejection, there is substantial unpredictability in the art of oligomer-mediated splice modulation particularly with regard to modifications that may be applied to active oligomers. Each antisense mechanism requires stable and efficient binding of the AON to its target sequence, and this depends on both oligomer length and sequence constitution (see Aartsma-Rus) above.  It is unknown what degree of complementarity is required to preserve the functional activity required by the claims in view of the unpredictability in the art. Therefore the rejection is maintained. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635